 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:16-CR-00155-DAD-BAM
11
                                   Plaintiff,             STIPULATION TO CONTINUE TRIAL DATE;
12                                                        ORDER
                            v.
13                                                        DATE: February 4, 2020
     JUZER QASSIM,                                        TIME: 8:30 a.m.
14                                                        COURT: Hon. Dale A. Drozd
                                  Defendant.
15

16
                                                  STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for jury trial on February 26, 2019. On motion by
20
     the defendant filed on January 29, 2018, this matter was continued until May 21, 2019. C.R. 57.
21
            2.      On motion by the government filed on April 4, 2019, this matter was further continued
22
     until February 4, 2019. CR 59.
23
            3.      Subsequent to the Court’s approval of the motion to continue defense counsel informed
24
     the government that he is currently engaged in a homicide trial in Kern County Superior Court and is
25
     trailing two other homicides and two sexual assault trials once he completes his current jury trial.
26
     Defense counsel anticipates completing all pending jury trials approximately late May or mid-June
27
     2020. In addition, the government and defense counsel wish to re-engage in settlement discussions to
28
     determine whether this matter can be resolved. The parties have selected a new trial date when all
                                                          1
 1 counsel and witnesses are available

 2          4.       By this stipulation, the government now moves to continue the trial confirmation hearing

 3 and jury trial dates as follows:

 4          Trial Confirmation Hearing: June 22, 2020, at 10:00 a.m.

 5          Jury Trial: July 7, 2020, at 10:00 a.m.

 6          5.       By this stipulation, defendant also moves to exclude time between February 4, 2020, and

 7 July 7, 2020, under 18 U.S.C. § 3161 (h)(3)(A) (Local Code M - Unavailability of essential witnesses),

 8 and § 3161 (h)(7)(B)(iv) (Local Code T4 – Continuity of Counsel for the defendant and the

 9 government).

10          6.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

11 within which trial must commence, the time period of February 4, 2020 to July 7, 2020, inclusive, is

12 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from

13 a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the

14 ends of justice served by taking such action outweigh the best interest of the public and the defendant in

15 a speedy trial.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
 1          7.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: December 31, 2019                                MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ VINCENTE A.
 8                                                            TENNERELLI
                                                              VINCENTE A. TENNERELLI
 9                                                            Assistant United States Attorney
10

11    Dated: December 31, 2019                                /s/ DAVID A. TORRES
                                                              DAVID A. TORRES
12
                                                              Counsel for Defendant
13                                                            JUZER QASSIM

14

15                                                    ORDER

16          The Trial Confirmation hearing currently set for January 21, 2020 is continued to June 22, 2020,
17 at 10:00 a.m. The Jury Trial currently set for February 4, 2020 is continued to July 7, 2020, at 8:30 a.m.

18 The time period of February 4, 2020 to July 7, 2020, inclusive, is deemed excludable pursuant to 18

19 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the

20 Court at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

21 such action outweigh the best interest of the public and the defendant in a speedy trial.

22

23 IT IS SO ORDERED.

24      Dated:     January 2, 2020
                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                          3
